Chief Judge Alvey, and Judge Eobinson,
dissented, and the former filed the following opinion :
The opinion of the majority of the Court in this case is so radically different from the opinion that I entertain, that I feel it to be my duty to enter my dissent, and to assign the reasons upon which my opinion is formed.
The question involved arises upon the construction of the will of Peter Gambrill, deceased. The will hears date the 12th of Nov., 1862, and was admitted to probate in Jan., 1865. By the will the testator devised unto his two grandchildren, Peter Griffith and Pinkney Gambrill, all his real estate, reserving half an acre for a grave-yard. He directed that the real estate so devised should remain in the hands of his executor until his two grandsons, the devisees, should arrive at age; and, by a subsequent independent clause, he devised, that “in case either the said Peter or Pinkney die without heirs, his portion of the estate shall go to his mother, or if both die, the whole shall go to the mother.”
Peter Griffith, one of the devisees, died intestate and without ever having had issue, and left his mother and two brothers surviving him. The mother has entered into possession and claims the property, by virtue of the devise over to her, upon the death of Peter Griffith. The Court below ruled that, under the will of Peter Gambrill, the two grandsons, Peter Griffith and Pinkney Gambrill, took a fee simple estate in the lands devised to them, and con*30sequently the devise over to the mother was without effect; and in that opinion I entirely concur.
As will be observed, in the devise to the two grandsons there are no words of limitation added. But, by the statute, (Act of 1825, ch. 119, Code, Art. 93, sec. 305,) such devise is declared to have the effect and operation of a devise in fee simple, “unless it shall appear, by devise over, or by words of limitation or otherwise, that the testator intended to devise a less estate and interest.” Here, it is contended, the devise to the two grandsons, whereby an absolute, indefeasible estate in fee would have passed, if unaffected by any other clause in the will, was curtailed or restricted by the subsequent clause, wherein the land was devised over to the mother, in the event of the grandsohclying without heirs. According to the contention of the appellant, the words importing" the dying without heirs generally, as the event upon which the devise over was designed to take effect, must, by reason of the fact that the devise over was to the mother of the first devisee, be reduced to and taken to mean a dying ivithout issue of the first taker; and then, by operation of the Act of 1862, ch. 161, those substituted words should be construed and taken to mean, “a want or failure of issue in the life-time, or at the time of the death of the first devisee;” and thus make the devise over to the mother good. This construction I cannot for a moment adopt.
The technical word “heirs,” or words “heirs of the body,” and the word “issue,” are certainly not convertible terms, and are not always of the same general legal import; for while the words, “heirs of the body,” are strictly words of limitation, the word “issue” is of equivocal import, being either a word of limitation or a word of purchase, as will best accord with the supposed intention of the testator, as deduced from the terms of the will. Fearne on Cont. Rem. & Ex. Dev., 106, 117, 149, 152-3, 163-4; Horne vs. Lyeth, 4 H. & J., 439; Chelton vs. Henderson, 9 Gill, 432; Tongue *31vs. Nutwell, 13 Md., 416. It is true, where the word “issue” is construed as a word of limitation, it then becomes sjmonymous in meaning with the words “heirs of the body;” but the word “heirs” is the more strict and technical term of limitation hoth in deeds and wills. And the word “heirs” generally may be restrained to mean “heirs of the body.”
As a general rule, all the authorities agree, that a devise over, as in this case, upon a dying without heirs of the first devisee, is void, as being too remote; yet this general rule is not without exceptions; for if the person to whom the limitation over is made, be a relation of and capable of being heir to the first devisee, as, in this case, the mother of the first taker was capable of being, in such case, the first devisee takes, according to the common law rule of construction, only an estate tail; as the limitation over to such relation plainly denotes that only lineal descendants could have been intended. This principle of construction is stated, and fully illustrated, by Fearne in his work before referred to, at pages 466, 467. See also, Doe vs. Black, 6 Taunt., 485. Indeed, as said by Lord Kenyon, in Porter vs. Bradley, 3 T. R., 145, “a long string of cases may be cited in order to show that where an estate is limited to a man and his heirs forever, and if he die without leaving heirs, then to his brother, or any person who may be his heir, those words shall not have their full legal operation, but shall be restrained to heirs of a particular kind, namely, heirs of thebody.” A case aptly illustrating this principle is that of Tyte vs. Willis, Cas. Temp. Talb., 1. And though the generality of the word heirs be thus restrained, the effect of our statute to regulate descents is to convert this estate tail into an estate in fee simple.
ISuch then being the well established legal effect and operation of the word heirs, as used in the will before us, upon what principle is it, that this meaning and legal effect of the words, “die without heirs of the body,” shall *32be overthrown, and the words “die without issue,” with a definite relation to the time of death of the first devisee, substituted instead? It is contended that this is the'effect of the Act of 1862, ch. 161; but, in my judgment, the Act of 1862 has no application to the case whatever. If, instead of the devise over being upon the first devisee dying without heirs generally, it had been upon the first devisee dying without heirs of his body, by express terms of the will, I do not suppose that any one would have suggested that the Act of 1862 applied. Yet the effect of the decision of the majority of the Court is to render the devise a case of definite failure of issue, notwithstanding the employment of a word which, in this devise, is of the •exact definition of the terms “ heirs of the body,” which, by operation of the statute, confer an estate in fee-simple. By the Act of 1862, ch. 161, the Legislature certainly did not undertake or intend to disturb, or in any way change, the settled meaning and legal effect of the strict technical terms, heirs, or heirs of the body; nor did it undertake to declare that all terms, whereby an estate tail at the common law was created, should be construed into a definite failure of issue, or that such terms should be so changed or modified in their legal effect and operation as to make good the devise over. But the Legislature, in the Act referred to, was dealing with and settling the legal construction of the various forms and modes of expression of the event of the first devisee dying without issue, upon which a devise over might depend. Before the Act, much controversy existed, as the numerously reported cases will show, in regard to the construction of the various forms and modes of expression referring to the death of the first devisee without issue, as the event upon which the devise over was intended to take effect; and a diversity of construction of such terms existed, as they were applied to gifts of real or to personal estate. It was supposed that, by the construction adopted by the Courts, the real intention of the *33testator was often defeated; and it was to fix as definite and certain the legal signification of the terms enumerated in the Act, “or any other words which may import a want or failure of issue,” that the Act was passed; and not to change or restrict the legal meaning and import of the words heirs of the body; for in regard to those terms there had been no doubt as to their well settled construction. And the legal meaning imposed by the Act upon the terms mentioned therein only prevails, where a “contrary intention shall not appear by the will.” ' It is therefore only where there is some doubt or ambiguity in the use of those terms, in respect to the intention of the testator, or where it does not appear from the terms of the will, that an indefinite failure of issue was intended, that the Act applies.
This Act of 1862, ch. 161, was copied almost literally from the English Statute of Wills, of 1 Vict., ch. 26, sec. 29, passed in 1837. By the English Statute it is provided in the 29th section, “that in any devise or bequest of real or personal estate the words ‘die without issue,’ or ‘die without leaving issue,’ or ‘have no issue,’ or any other words which may import either a want or failure of issue of any person in his life-time or at the time of his death, or an indefinite failure of his issue, shall be construed to mean a want or failure of issue in the life-time or at the death of such person, and not an indefinite failure of his issue, unless a contrary intention shall appear by the will, by reason of such person having a prior estate tail, or of a preceding gift, being without any implication arising from such words, a limitation of an estate tail to such person or issue, or otherwise.” Our Act of 1862 provides, that “In any devise or bequest of real or personal estate, the words ‘die without issue,’ or ‘die without leaving issue,’ or ‘have no issue,’ or any other words which may import either a want or a failure of issue, of any person in his life-time, or ■at the time of his death, or an indefinite failure of his *34issue, shall be construed to mean a want or failure of issue in the life-time, or at the time of the death of such person, and not an indefinite failure of his issue, unless a contrary-intention shall appear hy the will.”
In the English Act, as will he observed, there are amplifying words employed which exclude the operation of the Act hy mere implication, in case where • an estate tail has been previously given; thus avoiding a possible inconsistency that might arise on the face of the will, as to the effect of different independent devises or clauses thereof. But that provision can make no difference in the construction of the two Acts, so far as the question in this case is concerned.
The 29th section of the English Act has been under construction by the English Courts, and they have held that' the words “dying without heirs of the body,” or “there being no heirs of the body,” mean an - indefinite failure of such heirs, and that the Act has no application to such terms.
The first case that occurred, presenting the question, so far as appears from the reports, .was that of Harris vs. Davis, 1 Coll. C. C., 416, decided by Vice-Chancellor Knight Bruce, in 1844. See for statement of this case, 3 Jarm. on Wills, 341. But the more recent cáse is that of Dawson vs. Small, L. R., 9 Ch. App., 651. In this latter case the testator, in 1846, gave his residuary real apd personal estate to J. S. L., and the heirs male of his body lawfully begotten forever; but in case of his death without such heirs male of his body, then the property to go to P. C. L. in the same manner; and if P. C. L. should die without heirs male of his body lawfully begotten, then the property to go to J. S. A. in the same manner. Vice-Chancellor Bacon, in whose Court the case arose, held, that J. S. L. took an estate tail in the real estate, and that the 29th sect, of the Wills Act did not apply; and on appeal his decision was affirmed. In the Court of Appeal, Lord *35Justice Jambs, in his opinion, said: “Mr. Chitty argued that Sect. 29 of the Wills Act applied, and that the gift over was in the event of J. S. L. dying without leaving heirs male living at his death; hut I am of opinion that thé Act has no reference to such a case. The Legislature there deals with ‘die without issue,’ ‘die without leaving issue’ and similar ambiguous expressions; but here there is no ambiguity, the gift over is on failure of heirs male of the body.” And Lord Justice Mellish was of the same opinion.
In the present case, as I have shown, the words, “die without heirs,” are restricted to mean “die without heirs of the body,” and such being the case, it falls immediately within the decision of Dawson vs. Small, just cited. I think that case was well decided; and I regret that the decision of the majority of the Court in this case should he so entirely in conflict with it. That there may be titles that will be disturbed or unsettled by the decision made in this case, is a result that I seriously apprehend; for, so far as I am informed upon the subject, it never has been supposed among the profession that the Act of 1862 applied to a case like the present. Moreover, it is certainly very remarkable, if the Legislature had intended to restrict the technical and well defined terms, “dying without heirs of the body,” to mean and import a definite failure of issue, that the Act should not have so provided. And it is equally remarkable, if such had been the intention of the Legislature, that in the re-enactment of the provisions of the Act of 1862, by the last Legislature, making them apply to deeds of conveyance, all mention of the word “heirs” should have been entirely omitted. Act of 1886, ch. 236. This can only be accounted for upon the rational theory and construction, that the Legislature never intended so to restrict the words “dying without heirs of the body.”
It is supposed that the construction adopted by the majority of the Court has support in the case of Mason *36vs. Johnson, 47 Md., 347. I do not so read that case. I am not required to say whether I think all the propositions advanced in the opinion in that case are well founded or not; but it is quite clear that the case differs essentially from the present. Besides, what was there said -in regard to the effect of the Act of 1862, upon the devise over was quite unnecessary to the decision that was actually made. This is made manifest both in the argument of counsel (id. 352, 353,) and in the opinion of the Court, (id. 357, 358.) That was a suit by a surviving husband, claiming, by virtue of his supposed marital rights, an interest in the real estate owned by the wife in her lifetime, and which came to her by devise with a limitation over; but whether the wife took more than a life estate in the property, under the devise to her, the Court refrained from deciding; for, as said by the Court, if she had a larger estate, as contended by the husband, it could be at best but a fee defeasible upon the happening of an event that had actually occurred, and therefore the husband could not be entitled.
(Filed 15th July, 1886.)
For the reasons I have stated, I am of opinion that, the judgment of the Court below ought to be affirmed.